The Court having granted defendant’s petition for certification in this matter on a suppression issue and two trial issues; and
The Court having heard argument on the merits on November 7, 2013, and the Court having been asked to consider the application of Missouri v. McNeely, — U.S. -, 133 S.Ct. 1552, 185 L.Ed.2d 696 (2013) to the suppression issue raised herein; and
Following the oral argument conducted in this matter, a question about the retroactive effect to be given to McNeely having been raised; and
The Court having heard argument on that retroactivity question on December 3, 2014, in State v. Adkins, (A-91-13), and, on that same day, having heard reargument in this matter limited to the question of McNeely’s retroactive application; and
The Court having issued its decision in State v. Adkins, 221 N.J. 300, 113 A.3d 734 (2015), on May 4, 2015, holding that McNeely shall receive retroactive application;
It is hereby ORDERED as follows:
(1) A new suppression hearing must be conducted in this matter in order that exigency may be assessed on a newly developed and fuller record in light of this Court’s holding in Adkins;
*495(2) The judgment on the suppression issue is reversed and the matter is remanded for the new suppression hearing; and
(3) The Court has determined that certification was improvidently granted as to the two trial issues, and the appeal as to those issues is dismissed.
Jurisdiction is not retained.